Martin, J.
The plaintiff obtained a judgment against the defendants in solido for a trespass, committed by the seizure of his goods on a fieri facias, which issued on a judgment obtained by Tulane and another against a third person, and executed by one of the defendants, De Russy, as sheriff. All the defendants ap-, pealed.
The case was tried by a jury, and a close examination of the evidence has impressed our minds with the belief that the trespass was clearly proven.
Roysden, for the plaintiff.
Boyce, for the defendant.
The counsel for the appellants has urged that the district court erred in overruling their application for a new trial on the ground of excessive damages, and in giving judgment against them in solido.
The verdict is for $1000 in damages. The execution was levied on the merchandize and goods in the plaintiff's store; he was turned out, the store locked up, and the sheriff took the key. He was put to great trouble and expense in obtaining an injunction, and was kept out of the possession of his goods for a considerable léngth of time.
The assessment of damages is the peculiar province of a jury. It is true the party against whom they are given may seek relief in this court, if the damages be excessive, but he must make a strong case to justify oyir interference. This the appellants have not done.
The court, in our opinion, erred in giving judgment for damages in solido. Trespassers are liable jointly, to wit, each one for his virile part. Civ. Code, 2304; 16 La., 117.
The sheriff has appealed to this court for protection on the ground of his being without interest in the case, having honestly exercised his functions as a public officer, and done nothing but what he considered it his duty to do. This court will cheerfully extend its protection to sheriffs on all proper occasions, but they must take care not to levy an execution against A. on the goods or property of B., and if they do so, they cannot expect relief at our hands. 6 Martin, N. S., 138, 325, 582; 5 La., 39.
It is therefore ordered that the judgment of the district court be ’reversed, and that the plaintiff recover of Paul Tulane, J. C. Baldwin, and John A. De Russy, each, the sum of three hundred and thirty-three dollars, thirty-three and a third cents ; the costs of the district court to be paid by the defendants, and those of thp appeal to be borne by the plaintiff and appellee.